Citation Nr: 1146448	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  06-35 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In June 2010, the matter on appeal was remanded for additional development.  Unfortunately, this appeal must once again be remanded.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  Stegall violation, request Social Security records, and obtain identified records.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In June 2010, the Board remanded the matter to afford the Veteran an adequate VA examination and opinion.  The record shows that the Veteran was afforded a VA examination in October 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, if the ordered action in a remand is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).  The October 2010 VA examiner was asked to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in employment along with a clear rationale for all opinions expressed.  The examiner reviewed the claims file, performed a mental status examination of the Veteran, and determined that the Veteran did not appear to meet the criteria of unemployability based solely upon his service-connected disability of PTSD.  The Board observes that the VA examiner failed to provide a rationale with regard to the question of whether the Veteran was unemployable.  The Board has no choice but to remand this examination report for an addendum.

The most recent VA examination completed in October 2010 mentioned that the Veteran receives Social Security Administration (SSA) disability benefits.  However, the medical records relied upon by the SSA, as well as the SSA's decision, are not in the claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the circumstances presented here, the RO should request the Veteran's SSA disability determination, as well as the medical records on which the decision was based.  

Finally, the Veteran submitted a completed application for a TDIU in July 2011, following the most recent Supplemental Statement of the Case.  The Veteran identified his past employers and noted that he had to quit his last job due to personality conflicts.  Thus, the AMC/RO should make efforts to obtain records from the identified employers.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a proper notification letter with respect to his claim for a TDIU.

2.  Attempt to obtain the Veteran's relevant employment records, as identified by the Veteran in the July 2011 application for TDIU including statements of annual leave, sick call slips, administrative actions based on his job performance.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts, and allowed the opportunity to obtain and submit those records for VA review.  

3.  Obtain the SSA records pertinent to the Veteran's Social Security benefits.  All efforts to obtain these records should be fully documented and SSA should provide a negative response if these records are not available.

4.  Return the October 2010 VA examination report to the examiner for an addendum.  If this examiner is not available, schedule another VA examination.  A copy of the claims folder must be made available to the examiner in conjunction with the examination.  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone preclude his ability to obtain or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for the opinion and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


